Title: James Madison to John H. J. Browere, 1 May 1833
From: Madison, James
To: Browere, John H. J.


                        
                            
                                
                            
                            
                                
                                    <Montpellier>
                                
                                [May 1833]
                            
                        
                        J. Madison has recd. the very kind & polite letter of Mr. Browere dated Apl. _______ &
                            regrets that his state of health is such as to forbid his encouraging the prospect of his sitting again for a Bust, or
                            painting, however he might desire to oblige Mr Browere. J. M hopes Mr Browere has not forgotten his promise of bringing
                            or sending the Bust of Mrs M which he wishes to possess. He also requests the favor of Mr B, to inform him on what
                            conditions he could obtain the Busts of Mr. Jefferson & himself; & that of Gen Jackson which Mr 
                            is abt. to take.Browere visit Virga. this summer Mr. & Mrs. M will expect to see them at
                            Montpr; according to the friendly intention express’d in his letter——
                        
                            
                                
                            
                        
                    